Case: 13-20403      Document: 00512852045         Page: 1    Date Filed: 12/01/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20403
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 1, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ARUN SHARMA,

                                                 Defendant

GAURAV SUNNY SHARMA,

                                                 Movant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-409-1


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       This case arises out of the criminal convictions of Arun and Kiran
Sharma for a health care fraud conspiracy. See United States v. Sharma, 703


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20403     Document: 00512852045       Page: 2   Date Filed: 12/01/2014


                                   No. 13-20403

F.3d 318 (5th Cir. 2012), cert. denied, 134 S. Ct. 78 (2013). On June 24, 2013,
Gaurav Sunny Sharma, the Sharmas’ son, filed a third-party petition under 21
U.S.C. § 853(n) for an ancillary proceeding to determine his rights to property
forfeited as part of the criminal convictions.       The district court dismissed
Sharma’s petition, and he appealed.
      “We review de novo the district court’s legal conclusions regarding third-
party claims to property subject to a forfeiture order and its factual findings
for clear error.” United States v. Sharma, 509 F. App’x 381, 382 (5th Cir. 2013).
Sharma argues that the entry of the amended criminal judgment reducing the
amount of restitution allowed him 30 days to file a new third-party petition
under § 853(n). Sharma, however does not support this assertion.
      The language of § 853(n) as cited in Sharma, 509 App’x at 382, provides
that “[t]he thirty day window for a party to petition the court begins from either
the date of actual notice or the final publication of notice of the forfeiture order,
whichever is earlier.” In United States v. Alvarez, 710 F.3d 565, 566 & n.1 (5th
Cir. 2013), we held that the 30-day time limit began on the date of actual notice
of the preliminary forfeiture order. Sharma “received actual notice of the
preliminary forfeiture order on March 3, 2011.” Sharma 509 F. App’x at 382.
We found that “the district court’s preliminary order of forfeiture expressly
provided that any funds not used for the purpose stated in the plea agreement,
i.e., Sharma’s education, would be forfeited as fraud proceeds and substitute
assets.” Id. at 383. On appeal, Sharma does not address the issue of actual
notice as relevant to an ancillary proceeding under § 853(n). Sharma has
shown no error in the district court’s dismissal of his third-party petition under
§ 853(n).
      AFFIRMED.




                                         2